United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2079
                          ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                    Glenn Valentine,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 30, 2014
                                Filed: May 16, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Glenn Valentine directly appeals after the district court1 revoked his supervised
release and sentenced him to 24 months in prison. His counsel has filed a brief,

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
arguing (1) that the government failed to prove a supervised-release violation had
occurred, and (2) that the revocation sentence is unreasonable. His counsel has also
moved for leave to withdraw.

       Upon careful review we first conclude that the district court did not clearly err
in finding that Valentine had violated the conditions of his supervised release. See
18 U.S.C. § 3583(e)(3) (court may revoke supervised release if it finds by
preponderance of evidence that defendant violated conditions of supervised release);
United States v. Perkins, 526 F.3d 1107, 1109 (8th Cir. 2008) (factfinding as to
whether violation occurred is reviewed for clear error). Next, we conclude that
Valentine’s 24-month within-Guidelines-range sentence is not unreasonable. See
United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per curiam) (revocation
sentence is reviewed for substantive reasonableness under deferential
abuse-of-discretion standard); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (applying presumption of substantive reasonableness to revocation sentence
within Guidelines range).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Valentine about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                          -2-